Slidell, O. J.
The proceeds of sale of certain mortgaged property belonging to the estate of Butterly, which sale was made under process of the Fourth District Court of New Orleans, never came into the hands of the administra-trix of the deceased; and the Fourth District Court, in proceedings to which ■she made herself party by third opposition, had refused to part with its jurisdiction by transferring the controversy to the Second District Court of New *259Orleans, in which Court the succession was opened, and from whose decree the present appeal is taken. Whether that refusal of the Fourth District Court was correct or not, we do not now enquire. The decree of the Fourth District Court upon the application of the administratrix, has never been brought before us by appeal. As the matter stood, we think the Judge of the Second District Court did not err in refusing to adjudicate, as in case of a tableau of distribution, upon the distribution of a- fund not in the hands of the adminis-tratrix, and threw defendant upon proceedings in another court which had refused to part with its control over the funds.
The Judge below did not err in refusing to allow the claim of the adminis-tratrix for commissions on that part of the estate which she had not administered, nor has a review of the evidence satisfied us that he erred in his estimate of the attorney’s compensation.
Judgment affirmed ; costs of appeal to be paid by appellant.